DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s application filed on August 26, 2020 is acknowledged. Accordingly claims 1-20 remain pending and have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dilles et al (hereinafter Dilles) U.S. Patent Application Publication No. 2020/0374129 A1.

As per claims 1, 10 and 17, Dilles discloses a computer-implemented method for use in sharing personal identifying information with a relying party, the method comprising:
generating an identity record for a user and storing the identity record in a data structure, the identity record including personal identifying information (PID) for the user (see fig. 1B, which discloses ID holder DB 124; 0002, which discloses “specifically, creating of a non-reputable digital record of an ID document of an ID holder, storing the digital ID and sharing the personally identifiable information fields of the document, or parts thereof, with selected parties.”);
generating a token specific to the PII included in the identity record for the user and linking the token to the identity record in the data structure (see fig. 3H and associated text; 0010, which discloses “generating a sharing token, which is unique to that request, for presentation by the bearer to a validator; associating with the unique sharing token at the digital identity system the identified at least one bearer attribute;” 0324, which discloses that “In step 303A (FIG. 3A1) a vendor code 324 is issued by IDSM 110 that uniquely identifies the vendor 50a within digital-ID-management system 100. Vendor code 324 is preferably a cryptographic digest of one or more elements of the vendor profile 320. The vendor code 324, and other data elements described below, are combined to form a URI (Universal Resource Identifier) referred to as the vendor URI 328 (FIG. 3F)”);
in response to a request for the token from a communication device associated with the user, accessing, by a computing device, the identity record for the user in the data structure, the request including an authentication input for the user captured by the communication device (0010; which discloses that “generating a sharing token, which is unique to that request, for presentation by the bearer to a validator; associating with the unique sharing token at the digital identity system the identified at least one bearer attribute; and issuing to the bearer the unique sharing token; and wherein later presentation of the unique sharing token to the digital identify system by a validator causes the at least one bearer attribute associated with the sharing token to be rendered available to the validator by the digital identity system.”);
authenticating, by the computing device, the user based on the accessed identity record and the authentication input included in the request (0056, which discloses “ authenticating the captured-ID, by the verifier-server”; 0175, which discloses “authenticating a captured ID received from an ID holder, to yield an authenticated-captured-ID”);
after authentication of the user, compiling, by the computing device, a response to the request that includes the token (0010, which discloses that “generating a sharing token for authenticating a bearer to a validator, wherein a data store of the digital identity system holds a plurality of attributes of the bearer,”);
transmitting, by the computing device, the response to the communication device associated with the user, whereby the token included in the response is populated, at the communication device, into an interface associated with a relying party based on a network interaction between the user and the relying party (0076, which discloses that “transmitting, from the ID-holder-computing-device, the vendor-specific DIGID to the vendor-computing-device.”); and
in response to a request for the PII from the relying party, retrieving, by the computing device, the PII for the user, based on inclusion of the token in the request from the relying party, and transmitting the retrieved PII to the relying party (0428, which discloses that “Retrieving the vendor-specific digital ID 560 from the IDSM 110 using the DIGID code 568; [0431] 3. Decrypting the vendor-specific DIGID 560 using the private key 159 of Bob's vendor device 150; [0432] “).

As per claim 2, Dilles further discloses the computer-implemented, wherein the token is further linked to the PI in the identity record (see fig. 3H; 0010); and
wherein the identity record includes additional PII that is not linked to the token (see fig. 3H; 0010).

As per claim 3, Dilles further discloses the computer-implemented method, further comprising identifying, by the computing device, the identity record for the user in the data structure, in response to the request for the token, based on an identifier included in the request for the token (0010).

As per claim 4, Dilles further discloses the computer-implemented method, further comprising identifying the token within the identity record based on a field description included in the request for the token, the field description associated with a field of the interface associated with the relying party and soliciting the PI (0428; 0438); and
wherein the PII is consistent with the field description (0428; 0438).

As per claim 5, Dilles further discloses the computer-implemented method, wherein the request for the token includes an identification of the PII for which the token is to be generated (0010); and
wherein generating the token specific to the PII includes generating the token specific to the PII in response to the request for the token, whereby the token is generated based on the identification of the PII included in the request for the token (0010).

As per claim 6, Dilles further discloses the computer-implemented method, wherein the interface associated with the relying party includes a field associated with the identification of the PII for which the token is to be generated, whereby the request for the PII includes the identification of the PI (0010); and
wherein the request for the PII is based on an interaction by the user with the field of the interface associated with the relying party (0010).

As per claim 7, Dilles further discloses the computer-implemented method, further comprising authenticating the relying party, in response to the request for the PII from the relying party, prior to transmitting the retrieved PII to the relying party (0010; 0058; 0158).

As per claim 8, Dilles further discloses the computer-implemented method, wherein the token includes a virtual government ID number (0037; 0242); and
wherein the response to the request for the PII from the relying party includes a real government ID number for the user (0037; 0242; 0345).

As per claim 9, Dilles further discloses the computer-implemented method, wherein linking the token to the identity record in the data structure includes storing the token in the identity record in the data structure (see fig. 1B).

As per claim 11, Dilles further discloses the system, wherein the identity provider computing device is further configured to identify the identity record for the user in the data structure, in response to the request for the token, based on the identifier for the user included in the request for the token (0010).

As per claim 12, Dilles further discloses the system, wherein the identity provider computing device is further configured to identify the token within the identity record based on a field description included in the request for the token, the field description associated with a field of the interface associated with the relying party and soliciting the PII (0428; 0438).

As per claim 13, Dilles further discloses the system, wherein the identity provider computing device is further configured to authenticate the relying party, in response to the request for the PI from the relying party, prior to transmitting the retrieved PII to the relying party (0010; 0058; 0158).

As per claim 14, Dilles further discloses the system, further comprising a non-transitory computer-readable storage medium comprising computer-executable instructions, which when executed by at least one processor of the communication device associated with the user, cause the at least one processor to:
display the interface associated with the relying party to the user (0020; 0034); and
transmit the request for the token to the identity provider computing device in response to an input by the user at the interface (0034; 0069).

As per claim 15, Dilles further discloses the system, wherein the computer-executable instructions, when executed by at least one processor of the communication device, further cause the at least one processor to:
receive the token from the identity provider computing device (0010); and
populate the token into the interface associated with the relying party instead of providing the PII to the interface (0402).

As per claim 16, Dilles further discloses the system, wherein the interface associated with the relying party includes a field soliciting the PII, and wherein the field includes a field description for the PII, whereby the request for the PII includes the field description for the PII from the field (0428; 0438); and
wherein the request for the PII is based on an interaction by the user with the field of the interface associated with the relying party (0428; 0438).

As per claim 18, Dilles further discloses the non-transitory computer-readable storage medium, wherein the computer-executable instructions, when executed by the at least one processor, further cause the at least one processor to identify the identity record for the user in the data structure, in response to the request for the token, based on an identifier for the user included in the request for the token (0010).

As per claim 19, Dilles further discloses the non-transitory computer-readable storage medium of claim 17, wherein the computer-executable instructions, when executed by the at least one processor, further cause the at least one processor to authenticate the relying party, in response to the request for the PII from the relying party, prior to transmitting the retrieved PII to the relying party (0010; 0058; 0158).

As per claim 20, Dilles further discloses the non-transitory computer-readable storage medium, wherein the computer-executable instructions, when executed by the at least one processor, further cause the at least one processor to identify the token within the identity record based on a field description included in the request for the token, the field description associated with a field of the interface associated with the relying party and soliciting the PII (0428; 0438).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        July 15, 2022